PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. Brown v. State (Fla.App.1969) 224 So.2d 789; Ballard v. State, 31 Fla. 266, 12 So. 865; Rule 3.420, Rules of Criminal Procedure, 33 F.S.A.; Rule 2.04, Florida Standard Jury Instructions in Criminal Cases.
RAWLS, C. J., WIGGINTON, J., and CARROLL, CHARLES A., Associate Judge, concur.